THE THIRTEENTH COURT OF APPEALS

                                     13-18-00494-CV


                      In the Interest of J. A. M. and J. M., Children


                                   On Appeal from the
                     214th District Court of Nueces County, Texas
                          Trial Cause No. 2011-FAM-4272-F


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellant, The Office of the Attorney General of

Texas, although they are exempt from payment, and 50% against appellees, Ana Lilia

Castro and Jose Antonio Montoya.

      We further order this decision certified below for observance.

August 8, 2019